              Case 4:20-cv-04340-HSG Document 28-4 Filed 09/05/20 Page 1 of 10
TUREK ENTERPRISES, INC., d/b/a ALCONA CHIROPRACTIC,..., Slip Copy (2020)
2020 WL 5258484

                                                                   Illinois corporations with headquarters in Chicago, Illinois.
                                                                   Id. at PageID.6. State Farm Casualty is licensed to operate in
                  2020 WL 5258484
                                                                   Michigan, where it sells insurance to businesses like Plaintiff.
    Only the Westlaw citation is currently available.
                                                                   Id. On May 22, 2019, Plaintiff entered into a one-year term,
           United States District Court, E.D.
                                                                   “all-risk” insurance contract (the “Businessowners Insurance
             Michigan, Northern Division.
                                                                   Policy” or the “Policy”) with State Farm Casualty. Id. at
          TUREK ENTERPRISES, INC., d/b/                            PageID.5.
         a ALCONA CHIROPRACTIC, Plaintiff,
                       v.
        STATE FARM MUTUAL AUTOMOBILE                                                              A.
     INSURANCE COMPANY, STATE FARM FIRE
                                                                   The first section of the Policy, entitled “Section I – Property,”
       AND CASUALTY COMPANY, Defendants.
                                                                   contains the general terms and limits of coverage and includes
                      Case No. 20-11655                            two important subsections, “Section I – Covered Cause of
                              |                                    Loss” and “Section I – Exclusions.” 1 ECF No. 12-4 at
                        09/03/2020                                 PageID.171–73. Pursuant to Section I – Covered Cause of
                                                                   Loss, the Policy “insur[es] for accidental direct physical
                                                                   loss to Covered Property,” unless the loss is excluded by
THOMAS L. LUDINGTON, United States District Judge
                                                                   Section I – Exclusions or limited in the “Property Subject to
                                                                   Limitations” provision. Id. at PageID.172.
       ORDER GRANTING DEFENDANTS’
     MOTION TO DISMISS AND DISMISSING                              The Policy divides “Covered Property” into two groups,
   PLAINTIFF'S COMPLAINT WITH PREJUDICE                            “Coverage A – Buildings” and “Coverage B – Business
                                                                   Personal Property.” Id. at PageID.171. The two groups
 *1 On June 23, 2020, Plaintiff Turek Enterprises, Inc., d/b/
                                                                   broadly cover the personal property and buildings used in
a Alcona Chiropractic, filed a complaint against Defendants
                                                                   the insured's business, with some limitations provided in
State Farm Mutual Automobile Insurance Company (“State
                                                                   the subsection “Property Not Covered.” Id. The Policy also
Farm Automobile”) and State Farm Fire and Casualty
                                                                   covers loss of income and extra expense (commonly referred
Company (“State Farm Casualty”), on behalf of itself and
                                                                   to as “business interruption losses”) through an endorsement
all others similarly situated. Plaintiff alleges that Defendants
                                                                   to the Policy identified as “CMP-4905.1 Loss of Income and
failed to compensate Plaintiff's loss of income and extra
                                                                   Extra Expense” (the “Endorsement”):
expense as required by an insurance contract between the
parties. Plaintiff seeks damages for breach of contract as well
as a declaratory judgment that the insurance contract covers       1. Loss of Income
the loss of income and extra expense incurred by Plaintiff and     a. We will pay for the actual “Loss of Income” you sustain
all others similarly situated. On July 15, 2020, Defendants        due to the necessary “suspension” of your “operations” during
moved to dismiss the complaint for failure to state a claim        the “period of restoration”. The “suspension” must be caused
upon which relief may be granted under Federal Rule of             by accidental direct physical loss to property at the described
Civil Procedure 12(b)(6). ECF No. 12. Timely response and          premises. The loss must be caused by a Covered Cause Of
reply briefs were filed. ECF Nos. 16, 19. For the reasons          Loss...
stated below, the motion to dismiss will be granted, and the
complaint will be dismissed with prejudice.
                                                                   2. Extra Expense
                                                                    *2 a. We will pay necessary “Extra Expense” you incur
                                                                   during the “period of restoration” that you would not have
                               I.
                                                                   incurred if there had been no accidental direct physical loss to
Plaintiff is a Michigan corporation operating a chiropractic       property at the described premises. The loss must be caused
office in Alcona County, Michigan. ECF No. 1 at PageID.5.          by a Covered Cause Of Loss...
State Farm Casualty and State Farm Automobile are both

                                                         EXHIBIT C-1
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              1
              Case 4:20-cv-04340-HSG Document 28-4 Filed 09/05/20 Page 2 of 10
TUREK ENTERPRISES, INC., d/b/a ALCONA CHIROPRACTIC,..., Slip Copy (2020)
2020 WL 5258484


[…]                                                                j. Fungi, Virus, Or Bacteria
                                                                   (1) Growth, proliferation, spread or presence of “fungi” or wet
4. Civil Authority                                                 or dry rot; or (2) Virus, bacteria or other microorganism that
a. When a Covered Cause of Loss causes damage to property          induces or is capable of inducing physical distress, illness, or
other than                                                         disease; and

                                                                   (3) We will also not pay for:
property at the described premises, we will pay for the actual
“Loss Of Income” you sustain and necessary “Extra Expense”
                                                                   (a) Any loss of use or delay in rebuilding, repairing or
caused by action of civil authority that prohibits access to the
                                                                   replacing covered property, including any associated cost
described premises, provided that both of the following apply:
                                                                   or expense, due to interference at the escribed premises or
(1) Access to the area immediately surrounding the damaged
                                                                   location of the rebuilding, repair, or replacement of that
property is prohibited by civil authority as a result of the
                                                                   property, by “fungi”, wet or dry rot, virus, bacteria or other
damage, and the described premises are within that area but
                                                                   microorganism.
are not more than one mile from the damaged property; and

                                                                   (b) Any remediation of “fungi”, wet or dry rot, virus, bacteria
(2) The action of civil authority is taken in response to
                                                                   or other microorganism...
dangerous physical conditions resulting from the damage or
continuation of the Covered Cause Of Loss that caused the
                                                                   (c) The cost of any testing or monitoring of air or property to
damage, or the action is taken to enable a civil authority to
                                                                   confirm the type, absence, presence or level of “fungi”, wet
have unimpeded access to the damaged property.
                                                                   or dry rot, virus, bacteria or other microorganism, whether
ECF No. 1 at PageID.63–64 (bolding omitted). 2 This                performed prior to, during or after removal, repair, restoration
coverage is provided “subject to the provisions of Section I –     or replacement of Covered Property.
Property,” which includes Section I – Exclusions. ECF No. 1
at PageID.63. Section I – Exclusions provides a lengthy list of
exclusions under the Policy. The section provides, in relevant     This exclusion does not apply if “fungi”, wet or dry rot, virus,
part:                                                              bacteria or other microorganism results from an accidental
                                                                   direct physical loss caused by fire or lightning.
                                                                    *3 ECF No. 12-4 at PageID.173–74 (emphasis omitted).
          1. We do not insure under any coverage
                                                                   The first numbered paragraph is referred to as the “Anti-
          for any loss which would not have
                                                                   Concurrent Causation Clause.” The subsection governing
          occurred in the absence of one or more
                                                                   fungi, viruses, and bacteria is referred to as the “Virus
          of the following excluded events. We do
          not insure for such loss regardless of: (a)              Exclusion.” 3 Insurers began to add the Virus Exclusion
          the cause of the excluded event; or (b)                  and similar terms to contracts in 2006, after the severe
          other causes of the loss; or (c) whether                 acute respiratory syndrome (“SARS”) outbreak. ECF No.
          other causes acted concurrently or in any                1 at PageID.16–17, 92. A 2006 Insurance Services Office
          sequence with the other excluded event to                circular (the “ISO circular”) explained that insurers were
          produce the loss; or (d) whether the event               “presenting an exclusion relating to contamination by
          occurs suddenly or gradually, involves                   disease-causing viruses or bacteria or other disease-causing
          isolated or widespread damage, arises                    microorganisms.” 4 Id. at PageID.93.
          from natural or external forces, or occurs
          as a result of any combination of these:
                                                                                                   B.

                                                                   The first recorded case of the 2019 novel coronavirus
                                                                   (“COVID-19”) in Michigan was reported on March 10,
                                                                   2020. The next day, the World Health Organization declared
[...]                                                              COVID-19 a pandemic. On March 24, 2020, the Governor
                                                                   of the State of Michigan issued Executive Order 2020-21

                                                         EXHIBIT C-2
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             2
              Case 4:20-cv-04340-HSG Document 28-4 Filed 09/05/20 Page 3 of 10
TUREK ENTERPRISES, INC., d/b/a ALCONA CHIROPRACTIC,..., Slip Copy (2020)
2020 WL 5258484

(the “Order”). ECF No. 1 at PageID.2. The Order is entitled       at PageID.15, 81. State Farm Casualty denied Plaintiff's claim
“Temporary requirement to suspend activities that are not         in writing, stating:
necessary to sustain or protect life.” ECF No. 16-4. The Order
states, in relevant part:
                                                                               This is a follow up to our conversation
  To suppress the spread of COVID-19, to prevent the state's
                                                                               on 06-04-20. You are making a claim
  health care system from being overwhelmed, to allow
                                                                               for Loss of Income due to COVID-19.
  time for the production of critical test kits, ventilators,
                                                                               You advised that you [sic] business
  and personal protective equipment, and to avoid needless
                                                                               has been affected by the government
  deaths, it is reasonable and necessary to direct residents
                                                                               mandate related to COVID-19 as
  to remain at home or in their place of residence to the
                                                                               you have been only able to do
  maximum extent feasible.
                                                                               emergency services because of this
  This order takes effect on March 24, 2020 at 12:01 am, and                   mandate. Our investigation indicates
  continues through April 13, 2020 at 11:59 pm.                                that the insured property has not
                                                                               sustained accidental direct physical
  Acting under the Michigan Constitution of 1963 and                           loss. There are exclusions for virus
  Michigan law, I order the following:                                         [sic], enforcement of ordinance or law,
                                                                               and consequential losses...


                             […]
                                                                   *4 Id. at PageID.81. The letter then recited the terms of
4. No person or entity shall operate a business or conduct        the Policy described above, specifically Section I – Covered
operations that require                                           Cause of Loss, Section I – Exclusions, and the Endorsement.
                                                                  Id.

            workers to leave their homes or places
            of residence except to the extent that                                               D.
            those workers are necessary to sustain
            or protect life or to conduct minimum                 On June 23, 2020, Plaintiff filed a complaint against
            basic operations.                                     Defendants on behalf of itself and all others similarly situated.
                                                                  ECF No. 1. Plaintiff alleges that Defendants breached the
                                                                  Policy by failing to cover Plaintiff's loss of income and extra
Id. at PageID.424–25. On May 21, 2020, the Order                  expense incurred by compliance with the Order. Id. Plaintiff
was amended to require that businesses like Plaintiff's           contends that such losses fall within the Loss of Income, Extra
perform structural alterations to the premises before resuming    Expense, and Civil Authority sections of the Endorsement. Id.
operations. ECF No. 1 at PageID.13.                               at PageID.14. With respect to the Virus Exclusion, Plaintiff
                                                                  maintains that the Order was the sole cause of its losses. Id. at
                                                                  PageID.14–15.The Order, according to Plaintiff, was issued
                                                                  “to ensure the absence of the virus, or persons carrying the
                              C.
                                                                  virus, from the Plaintiff's premises,” and “there is no evidence
On March 24, 2020, Plaintiff suspended all business               at all that the virus did enter Plaintiff's property or that it
operations in compliance with the Order. As a result, Plaintiff   had to be de-contaminated.” Id. at PageID.4, 17 (emphasis in
lost the use of its Covered Property until at least May 28,       original).

2020. 5 ECF No. 1 at PageID.12–14. On May 22, 2020,
                                                                  Plaintiff also alleges that Defendants have issued “hundreds
Plaintiff renewed the Policy with State Farm Casualty for a
                                                                  or thousands” of identical or substantially similar policies to
new term expiring on May 22, 2021. Id. at PageID.5. On June
                                                                  businesses across Michigan. Id. at PageID.10. Plaintiff alleges
4, 2020, Plaintiff made a claim with State Farm Casualty for
                                                                  that these businesses, like Plaintiff, have suffered losses from
loss of income and extra expense as a result of the Order. Id.
                                                                  the Order that Defendants have wrongly refused to cover. Id.

                                                         EXHIBIT C-3
               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              3
              Case 4:20-cv-04340-HSG Document 28-4 Filed 09/05/20 Page 4 of 10
TUREK ENTERPRISES, INC., d/b/a ALCONA CHIROPRACTIC,..., Slip Copy (2020)
2020 WL 5258484

at PageID.13. Accordingly, Plaintiff seeks damages for its           principles of contract interpretation are well-settled. “[A]n
losses and a declaratory judgment that the Policy covers the         insurance contract must be enforced in accordance with its
loss of income and extra expense sustained. Id. at PageID.38–        terms.” Henderson v. State Farm Fire & Cas. Co., 596
39. Plaintiff seeks this relief on behalf of itself and three        N.W.2d 190, 193 (Mich. 1999). “Terms in an insurance policy
proposed classes that correspond to types of Endorsement             must be given their plain meaning and the court cannot create
coverage: The Loss of Income Coverage Class, the Extra
                                                                     an ambiguity where none exists.” Heniser v. Frankenmuth
Expense Coverage Class, and the Civil Authority Coverage
                                                                     Mut. Ins. Co., 534 N.W.2d 502, 505 (Mich. 1995) (internal
Class. Id. Counts I, III, and V are for declaratory relief. Counts
                                                                     quotation marks omitted). Michigan defines “an ambiguity
II, IV, and VI are for breach of contract.
                                                                     in an insurance policy to include contract provisions capable

On July 15, 2020, Defendants moved to dismiss the complaint          of conflicting interpretations.” Auto Club Ins. Ass'n v.
under Federal Rule of Civil Procedure 12(b)(6) for failure to        DeLaGarza, 444 N.W.2d 803, 805 (Mich. 1989). Ambiguous
state a claim upon which relief may be granted. ECF No. 15.          terms “are construed against its drafter and in favor of
Plaintiff filed a timely response, to which Defendants replied.      coverage.”     Id. at 806.
ECF Nos. 16, 19.
                                                                     “Michigan courts engage in a two-step analysis when
                                                                     determining coverage under an insurance policy: (1) whether
                               II.                                   the general insuring agreements cover the loss and, if so, (2)
                                                                     whether an exclusion negates coverage.” K.V.G. Properties,
                                                                     Inc. v. Westfield Ins. Co., 900 F.3d 818, 821 (6th Cir. 2018)
                               A.
                                                                     (citing    Auto-Owners Ins. Co. v. Harrington, 565 N.W.2d
Under Rule 12(b)(6), a pleading fails to state a claim if it         839, 841 (Mich. 1997)). Policy provisions, such as exclusions,
does not contain allegations that support recovery under any         are valid “as long as [they are] clear, unambiguous and not in
recognizable theory.     Ashcroft v. Iqbal, 556 U.S. 662, 678        contravention of public policy.”   Harrington, 565 N.W.2d
(2009). In considering a Rule 12(b)(6) motion, the Court             at 841 (internal quotation marks omitted).
construes the pleading in the non-movants’ favor and accepts
the allegations of facts therein as true. See    Lambert v.
Hartman, 517 F.3d 433, 439 (6th Cir. 2008). The pleader                                            III.
need not provide “detailed factual allegations” to survive
dismissal, but the “obligation to provide the ‘grounds’ of           Defendants’ principal argument is that Plaintiff's business
his ‘entitle[ment] to relief’ requires more than labels and          interruption losses were not caused by a Covered Cause
conclusions, and a formulaic recitation of the elements of           of Loss. Specifically, Defendants argue (1) that Plaintiff's
                                                                     losses are not the result of an “accidental direct physical
a cause of action will not do.”      Bell Atlantic Corp. v.
                                                                     loss to Covered Property,” and (2) that even if they
Twombly, 550 U.S. 544, 555 (2007). In essence, the pleading
                                                                     were, they are excluded by the Virus Exclusion or some
“must contain sufficient factual matter, accepted as true,
                                                                     other exclusion, such as the Ordinance or Law, Acts or
to state a claim to relief that is plausible on its face”
                                                                     Decisions, or Consequential Losses exclusions. ECF No. 12
and “the tenet that a court must accept as true all of the
                                                                     at PageID.133–43. Defendants further argue that Plaintiff's
allegations contained in a complaint is inapplicable to legal
                                                                     request for declaratory relief is redundant, and that State Farm
conclusions.”      Iqbal, 556 U.S. at 679–79 (quotations and         Automobile was not a party to the Policy. Id. at PageID.151–
citation omitted).                                                   52. The parties also dispute the applicability of the Loss
                                                                     of Income, Extra Expense, and Civil Authority sections of
                                                                     the Endorsement, but these disputes are tangential because
                                                                     the applicability of each section turns on whether Plaintiff
                               B.
                                                                     has alleged a Covered Cause of Loss. See ECF No. 1 at
*5 Plaintiff asserts federal diversity jurisdiction pursuant to      PageID.63–64. 6
   28 U.S.C. § 1332, so Michigan law applies. Michigan's

                                                           EXHIBIT C-4
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               4
              Case 4:20-cv-04340-HSG Document 28-4 Filed 09/05/20 Page 5 of 10
TUREK ENTERPRISES, INC., d/b/a ALCONA CHIROPRACTIC,..., Slip Copy (2020)
2020 WL 5258484

                                                                  Laurentis to interpret the word “direct.”    Universal, 475 F.
                              A.                                  App'x at 573.

The threshold question is whether Plaintiff suffered an           As Plaintiff correctly notes, the Sixth Circuit considered
“accidental direct physical loss to Covered Property.” The        the possibility that Michigan courts would reach a different
Policy does not define the term “direct physical loss,” and
the parties offer different interpretations. Defendants contend   interpretation of “direct physical loss.”          Id. at 574
that the term requires “tangible damage” to Covered Property,     (collecting cases holding that “ ‘physical loss’ occurs
like the damage one could expect from a fire. ECF No. 12          when real property becomes ‘uninhabitable’ or substantially
at PageID.139–40. Plaintiff offers the broader interpretation     ‘unusable’ ”). Contrary to Plaintiff's suggestion,however, the
that “direct physical loss” includes “loss of use.” ECF No.       Sixth Circuit did not “approve” of Plaintiff's interpretation
16 at PageID.302–03. Under this view, any event rendering         and, in fact, held that “even if Michigan were to adopt
Covered Property “unusable or uninhabitable” would trigger        it,” the Universal plaintiff would “still not be entitled to
coverage, regardless of whether any tangible damage to            coverage.” Id. Moreover, the term in this case presents a
the property resulted. Id. Importantly, Plaintiff is adamant      stronger argument for Defendants than the term in Universal.
that COVID-19 never entered its premises. ECF No. 1 at            The term here is “direct physical loss,” not “direct physical
PageID.17. According to Plaintiff, its loss of income and         loss or damage.” Consequently, reading “direct physical
extra expense arise only from its suspension of operations        loss” to require tangible damage does not risk redundantly
in compliance with the Order. Id. at PageID.3. As a result,       interpreting “loss” and “damage.” See Klapp v. United Ins.
Plaintiff's entire case turns on the construction of “direct      Grp. Agency, Inc., 663 N.W.2d 447, 453 (Mich. 2003)
                                                                  (“[C]ourts must [ ] give effect to every word, phrase, and
physical loss.” 7
                                                                  clause in a contract and avoid an interpretation that would
                                                                  render any part of the contract surplusage or nugatory.”).
 *6 While Michigan courts have not interpreted the term
“direct physical loss,” the Sixth Circuit Court of Appeals
                                                                  Furthermore, Defendants offer the only interpretation
interpreted a similar term in   Universal Image Prods., Inc.      resembling the “plain and ordinary meaning” of “direct
v. Fed. Ins. Co., 475 F. App'x 569, 572 (6th Cir. 2012).
                                                                  physical loss.” See        McGrath v. Allstate Ins. Co., 802
In Universal, the plaintiff brought action against its insurer,
                                                                  N.W.2d 619, 622 (Mich. App. 2010) (citing Citizens
alleging that it suffered a “direct physical loss or damage
                                                                  Ins. Co. v. Pro-Seal Serv. Grp., Inc., 730 N.W.2d 682,
to” property after it was forced to vacate its building for
                                                                  687 (Mich. 2007)) (internal citations omitted). Michigan
mold remediation.      Universal, 475 F. App'x at 572. The        courts determine a word's ordinary meaning by consulting
district court found that “direct physical loss or damage”        a dictionary. Id. Merriam-Webster Dictionary defines
required “tangible damage” and entered summary judgment           “physical” as “having material existence; perceptible
                                                                  especially through the senses and subject to the laws of
for the defendants.    Id. at 571. The Sixth Circuit affirmed,
                                                                  nature.” Physical, Merriam-Webster, https://www.merriam-
noting that “[the plaintiff] did not experience any form of
                                                                  webster.com/dictionary/physical (last visited Aug. 31, 2020).
‘tangible damage’ to its insured property” and that its losses
                                                                  Here, “physical” is an adjective modifying “loss,” which is
were not “physical losses, but economic losses.”         Id. at   defined as, inter alia, “destruction, ruin,” “the act of losing
573. In so holding, the Sixth Circuit found      de Laurentis     possession,” and “a person or thing or an amount that is lost.”
v. United Servs. Auto. Ass'n, 162 S.W.3d 714 (Tex. App.           Loss, Merriam-Webster, https://www.merriam-webster.com/
2005), to be persuasive. In de Laurentis, the Texas Court of      dictionary/loss (last visited Aug. 31, 2020).
Appeals held that “physical loss” required “tangible damage”
after analyzing the dictionary definitions of “physical” and      Plaintiff suggests that “physical loss to Covered Property”
                                                                  includes the inability to use Covered Property. ECF No.
“loss.”    De Laurentis, 162 S.W.3d at 723. De Laurentis          16 at PageID.306. This interpretation seems consistent with
“provid[ed] insight into how the Michigan courts would            one definition of “loss” but ultimately renders the word
interpret the phrase ‘direct physical loss’ ” because the
                                                                  “to” meaningless. 8 “To” is used here as a preposition
Michigan Court of Appeals had previously relied on de
                                                                  indicating contact between two nouns, “direct physical
                                                                  loss” and “Covered Property.” To, Merriam-Webster, https://

                                                         EXHIBIT C-5
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           5
              Case 4:20-cv-04340-HSG Document 28-4 Filed 09/05/20 Page 6 of 10
TUREK ENTERPRISES, INC., d/b/a ALCONA CHIROPRACTIC,..., Slip Copy (2020)
2020 WL 5258484

www.merriam-webster.com/dictionary/to (last visited Aug.             Corp., 703 F. Supp. 2d 705, 708 (E.D. Mich. 2010), aff'd sub
31, 2020). Accordingly, the plain meaning of “direct physical
                                                                     nom.    Universal Image Prods., Inc. v. Fed. Ins. Co., 475 F.
loss to Covered Property” requires that there be a loss to
                                                                     App'x 569 (6th Cir. 2012)).
Covered Property; and not just any loss, a direct physical
loss. 9 Plaintiff's interpretation would be plausible if, instead,   Plaintiff's reliance on Studio 417, Inc. v. Cincinnati Insurance
the term at issue were “accidental direct physical loss of           Co., No. 20-cv-03127-SRB (W.D. Mo. Aug. 12, 2020),
Covered Property.” 10 See     Source Food Tech., Inc. v. U.S.        is unpersuasive. In Studio, the plaintiffs alleged business
Fid. & Guar. Co., 465 F.3d 834, 838 (8th Cir. 2006) (“[T]he          interruption losses from COVID-19-related “shutdown”
policy's use of the word ‘to’ in the policy language ‘direct         orders that their insurer refused to compensate. ECF No. 16-2
physical loss to property’ is significant. [The claimant's]          at PageID.323. The defendant moved to dismiss, but the court
argument might be stronger if the policy's language included         denied the motion, finding that the plaintiffs had plausibly
the word ‘of’ rather than ‘to,’ as in ‘direct physical loss          stated losses within coverage. Id. at PageID.326–32. Despite
of property’ or even ‘direct loss of property.’ ”) (emphasis         apparent similarities, Studio is readily distinguishable from
original).                                                           the instant case. The policy at issue in Studio covered losses
                                                                     arising from “accidental physical loss or accidental physical
 *7 Defendants’ interpretation is also consistent with recent        damage to property.” Id. at PageID.328 (emphasis original).
COVID-19-related cases interpreting similar or identical             According to the court, the defendant's insistence on a
terms. In Diesel Barbershop, LLC v. State Farm Lloyds,               showing of tangible damage “conflat[ed] ‘loss’ and ‘damage’
No. 5:20-CV-461-DAE, 2020 WL 4724305 (W.D. Tex. Aug.                 ” and was inconsistent with “giv[ing] meaning to both terms.”
13, 2020), the Western District of Texas addressed facts             Id. Furthermore, the Studio plaintiffs “plausibly alleged that
nearly identical to this case. The Diesel plaintiffs sought          COVID-19 particles attached to and damaged their property,”
damages from a State Farm insurer that refused to compensate         a fact which the court used to distinguish Source Foods. Id. at
business interruption losses incurred by COVID-19-related            PageID.330–31. By contrast, Plaintiff asserts that COVID-19
“shutdown” orders. Diesel Barbershop, LLC, 2020 WL                   never entered its premises, and Defendants’ interpretation
4724305, at *3. The Diesel plaintiffs suffered no tangible           would not read “direct physical loss” redundantly. Even
damage to property but alleged that loss of use was sufficient.      if Studio supports Plaintiff's interpretation, its analysis is
Id. at 5*. The insurance policy included the same material           inapplicable here.
terms at issue here. Id. at *2–3.
                                                                     Plaintiff also argues that it has, in fact, stated “tangible
While the court noted “that some courts [had] found physical         damage” because it “alleged tangible deterioration during the
loss even without tangible destruction,” “the line of cases          several months that [its] operation has been ‘suspended.’ ”
requiring tangible injury to property [was] more persuasive.”        ECF No. 16 at PageID.304 n. 11. In support, Plaintiff points
Id. at *5. Accordingly, the court dismissed the complaint,           to paragraph 35 of the complaint, which states, “Among the
holding that the plaintiff failed to state an “accidental direct     property so damaged is Plaintiff's chiropractic equipment,
physical loss to Covered Property.” Id. at *7. Similarly,            certain leased equipment, medication and supplements with
the Ingham County Circuit Court recently adopted the                 expiration dates, and other depreciating assets.” ECF No.
tangible damage interpretation to dismiss a COVID-19-                1 at PageID.13 (emphasis added). Plaintiff is simply adding
related insurance case. See Gavrilides Management Co. LLC            an extra step to its original theory. Rather than the loss of
v. Michigan Insurance Co., Case No. 20-258-CB-C30 (Mich.             use being the “direct physical loss,” the “direct physical loss”
Cir. Ct., Ingham Cty.). The Gavrilides plaintiff claimed that        is now the passive depreciation caused by the loss of use.
it suffered “direct physical loss” to its restaurant because the     Plaintiff offers no authority to support the theory that passive
Order prevented customers from dining-in. ECF No. 12-5 at            depreciation counts as a “direct physical loss to Covered
PageID.263. The court dismissed the argument as “simply              Property,” and such a conclusory allegation fails to “state a
nonsense” and agreed with the insurer-defendant that the             claim to relief that is plausible on its face.”   Iqbal, 556 U.S.
phrase “accidental direct loss of or damage to property”             at 678.
required “some physical alteration to or physical damage or
tangible damage to the integrity of the building.” Id. at 272         *8 Based on the foregoing, “accidental direct physical loss
(relying in part on     Universal Image Prods., Inc. v. Chubb        to Covered Property” is an unambiguous term that plainly


                                                           EXHIBIT C-6
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                6
              Case 4:20-cv-04340-HSG Document 28-4 Filed 09/05/20 Page 7 of 10
TUREK ENTERPRISES, INC., d/b/a ALCONA CHIROPRACTIC,..., Slip Copy (2020)
2020 WL 5258484

requires Plaintiff to demonstrate some tangible damage to            ECF No. 12-4 at PageID.173–74. Thus, even if the Order were
Covered Property. Because Plaintiff has failed to state such         a more proximate cause than COVID-19, coverage would
damage, the complaint does not allege a Covered Cause of             still be excluded. Plaintiff, however, rejects this interpretation,
Loss. 11 Counts II, IV, and VI will therefore be dismissed.          arguing that it would lead to absurd results. To illustrate,
                                                                     Plaintiff poses a hypothetical where coverage is excluded
                                                                     because a firefighter passes out from viral infection on the
                                                                     way to put out a small fire at Plaintiff's business which is later
                               B.                                    burned to the ground. ECF No. 16 at PageID.299. Ignoring
                                                                     the merits of Plaintiff's hypothetical, the task here is not
                               1.                                    to speculate on the outer limits of coverage, and Plaintiff
                                                                     provides no authority for discounting the plain meaning of a
Even if Plaintiff's business interruption losses were caused         term because such meaning might produce counterintuitive
by an “accidental direct physical loss to Covered Property,”         results. 12 See Diesel Barbershop, 2020 WL 4724305 at *6
coverage would still be negated by Section I – Exclusions.           (“[W]hile the Virus Exclusion could have been even more
As discussed above, Section I – Exclusions, which is                 specifically worded, that alone does not make the exclusion
incorporated against all Endorsement coverage, provides              ‘ambiguous.’ ”).
several pertinent exclusions, most principally the Virus
Exclusion. ECF No. 12-4 at PageID.173–74. Defendants bear             *9 Plaintiff next argues that the Virus Exclusion is
the burden of showing that any exclusion to coverage applies.        inapplicable because it was only meant to exclude losses
   Heniser, 534 N.W.2d at 505 n. 6.                                  related to viral, bacterial, or fungal contamination. Plaintiff
                                                                     points to the 2006 ISO circular which allegedly shows that
By its plain terms, the Virus Exclusion bars coverage for            “the [Virus Exclusion] was meant to preclude coverage for
any loss that would not have occurred but for some “[v]irus,         ‘recovery for losses involving contamination by disease-
bacteria or other microorganism that induces or is capable           causing agents,’ and that the exclusion related only ‘to
of inducing physical distress, illness, or disease.” ECF No.         contamination by disease-causing viruses.’ ” 13 ECF No.
12-4 at PageID.173–74. Plaintiff advances two arguments for          16 at PageID.300. The parties dispute the meaning of the
why the Virus Exclusion is inapplicable: (1) that COVID-19           ISO circular, but its exact meaning is immaterial. By its
was not the proximate cause of its losses; and (2) that the          terms, the Policy does not limit the Virus Exclusion to
Virus Exclusion is limited to costs incurred as a result of          contamination, and Plaintiff has failed to show that the
viral, bacterial, or fungal contamination. ECF No. 16 at             Virus Exclusion is ambiguous. C.f. Aetna Cas. & Sur. Co.
PageID.298–300. Neither argument is compelling.                      v. Dow Chem. Co., 28 F. Supp. 2d 440, 445 (E.D. Mich.
                                                                     1998) (finding pollution exclusion clause ambiguous and
Plaintiff's contention that the Order was the “sole, direct,         interpreting it along with ISO clause). Accordingly, the ISO
and only proximate cause” of Plaintiff's losses is refuted           circular is extrinsic evidence that may not be “used as an aid
by the Order itself. ECF No. 1 at PageID.3. The Order
                                                                     in the construction of the [unambiguous] contract.”   City
expressly states that it was issued to “suppress the spread of
                                                                     of Grosse Pointe Park v. Michigan Mun. Liab. & Prop.
COVID-19” and accompanying public health risks. ECF No.
                                                                     Pool, 702 N.W.2d 106, 115 (Mich. 2005). Therefore, even
16-4 at PageID.424. The only reasonable conclusion is that
                                                                     if Defendants misrepresented the purpose and extent of the
the Order—and, by extension, Plaintiff's business interruption
                                                                     Virus Exclusion in 2006, the plain, unambiguous meaning of
losses—would not have occurred but for COVID-19. Plaintiff
is therefore wrong to suggest that “whether the reason for           the Virus Exclusion today negates coverage. 14 See Mahnick
the [Order] was preventing the spread of a virus or an               v. Bell Co., 662 N.W.2d 830, 832–33 (2003) (“The court must
asteroid spreading magic dust is irrelevant.” ECF No. 16 at          look for the intent of the parties in the words used in the
PageID.299. If it were the latter, the Virus Exclusion would         contract itself. When contract language is clear, unambiguous,
not apply.                                                           and has a definite meaning, courts do not have the ability to
                                                                     write a different contract for the parties....”) (internal citations
Furthermore, Plaintiff's position essentially disregards the         omitted).
Anti-Concurrent Causation Clause, which extends the Virus
Exclusion to all losses where a virus is part of the causal chain.

                                                           EXHIBIT C-7
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                   7
              Case 4:20-cv-04340-HSG Document 28-4 Filed 09/05/20 Page 8 of 10
TUREK ENTERPRISES, INC., d/b/a ALCONA CHIROPRACTIC,..., Slip Copy (2020)
2020 WL 5258484

Accordingly, assuming Plaintiff has suffered an “accidental        Surety Co. v. Sunshine Corp., 74 F.3d 685, 687 (6th Cir. 1996)
direct physical loss to Covered Property,” the Virus Exclusion     (citations and internal quotations omitted).
negates any coverage for Plaintiff's loss of income or extra
expense. For this reason, Plaintiff's request for leave to amend   The Sixth Circuit has outlined five factors assessing the
its complaint upon a finding that it has not suffered an           propriety of a federal court's exercise of discretion in such a
“accidental direct physical loss to Covered Property” will be      situation:
denied because granting such leave would be futile. ECF No.
                                                                     (1) whether the judgment would settle the controversy;
16 at PageID.307. Counts II, IV, and VI will be dismissed. 15
                                                                     (2) whether the declaratory judgment action would serve a
                                                                     useful purpose in clarifying the legal relations at issue;
                               2.
                                                                     (3) whether the declaratory remedy is being used merely
The applicability of the three additional exclusions, the            for the purpose of “procedural fencing” or “to provide an
Ordinance or Law, Acts or Decisions, and Consequential               arena for a race for res judicata”;
Losses exclusions, will not be reached. It is unnecessary
                                                                     (4) whether the use of a declaratory action would increase
to decide whether these exclusions bar coverage when
                                                                     the friction between our federal and state courts and
Plaintiff has not stated an “accidental direct physical loss to
                                                                     improperly encroach on state jurisdiction; and
Covered Property” and the Virus Exclusion would otherwise
bar recovery. 16 Similarly, the application of the Loss of         (5) whether there is an alternative remedy that is better or
Income, Extra Expense, and Civil Authority sections of
the Endorsement remain undecided besides the finding that          more effective.      Scottsdale Ins. Co. v. Roumph, 211 F.3d
Plaintiff has failed to state a Covered Cause of Loss, which is    964, 968 (6th Cir. 2000). These factors reveal no useful
a prerequisite to the application of each section.                 purpose for declaratory jurisdiction here. First, declaratory
                                                                   relief cannot “settle the controversy” because, as discussed,
                                                                   Plaintiff has failed to state a Covered Cause of Loss. As
                                                                   a result, it seems implausible that declaratory relief could
                              C.                                   further clarify the legal relations at issue. Indeed, Plaintiff
                                                                   merely asserts its right to seek a declaration “that certain
*10 In addition to its breach of contract claims, Plaintiff
                                                                   policy language means ‘X’, or that the virus exclusion does
seeks a declaratory judgment pursuant to        28 U.S.C. §§       not apply, without also giving up [its] claim for damages.”
2201 and 2202 that “the Policy and other Class members’            ECF No. 16 at PageID.315. Plaintiff does not explain how
policies provide coverage for Class members’ ” business            pursuing this right would offer any relief, especially since
interruption losses incurred by the Order and that the Virus       Plaintiff has failed to state a claim for breach of contract.
Exclusion is inapplicable. ECF No. 1 at PageID.27–37               C.f. Dow Chem. Co. v. Reinhard, No. 07-12012-BC, 2007
(Counts I, III, and V). Defendants argue that such declaratory     WL 2780545, at *10 (E.D. Mich. Sept. 20, 2007) (dismissing
relief would duplicate Plaintiff's breach of contract claims.      declaratory relief counts that “would result in the duplication
Defendants are correct.                                            of any disposition of the claim of a breach of contract”
                                                                   but retaining declaratory relief counts regarding “prospective
Under      28 U.S.C. § 2201(a), a district court “may declare      obligations” “that differ from any determination of liability”
the rights and other legal relations of any interested party       for breach of contract).
seeking such declaration, whether or not further relief is
or could be sought.” To determine whether to exercise              The remaining factors are similarly unpersuasive. The factors
declaratory jurisdiction, a court should consider “whether         regarding procedural fencing and comity between the state
the judgment will serve a useful purpose in clarifying and         and federal courts are neutral at best. Moreover, Plaintiff's
settling the legal relationships in issue and whether it will      alternative claims for breach of contract would have been
terminate and afford relief from the uncertainty, insecurity,      more efficient vehicles for relief given that Plaintiff could
                                                                   have obtained damages along with an opinion regarding the
and controversy giving rise to the proceeding.”     Aetna Cas.     extent of Policy coverage. Ultimately, this opinion dismissing
                                                                   Plaintiff's claims for breach of contract will clarify the parties’

                                                         EXHIBIT C-8
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                8
             Case 4:20-cv-04340-HSG Document 28-4 Filed 09/05/20 Page 9 of 10
TUREK ENTERPRISES, INC., d/b/a ALCONA CHIROPRACTIC,..., Slip Copy (2020)
2020 WL 5258484

                                                               Accordingly, it is ORDERED that Defendants’ Motion to
rights under the Policy as meaningfully as any declaratory
                                                               Dismiss, ECF No. 12, is GRANTED.
judgment would have. Allowing Plaintiff to continue seeking
declaratory relief would be nonsensical. Accordingly, Counts
                                                               It is further ORDERED that Plaintiff's complaint, ECF No.
I, III, and V must be dismissed.
                                                               1, is DISMISSED WITH PREJUDICE.

                                                               Dated: September 3, 2020 s/Thomas L. Ludington
                            D.

 *11 Defendants allege that Defendant State Farm               THOMAS L. LUDINGTON
Automobile was not a party to the Policy and should be
dismissed. ECF No. 12 at PageID.151. Plaintiff agrees. ECF     United States District Judge
No. 16 at PageID.292 n. 1. Accordingly, notwithstanding
                                                               All Citations
the discussion above, Plaintiff's claims against State Farm
Automobile must be dismissed.                                  Slip Copy, 2020 WL 5258484



                            IV.




                                                       Footnotes


1      Plaintiff did not file the full Policy as an exhibit to the complaint, so reference is frequently made to the Policy
       as included in Defendants’ motion to dismiss. See ECF No. 12-4.
2      The Endorsement further defines “Loss of Income” and “Extra Expense,” but the precise definition of each
       term is irrelevant for purposes of this order.
3      Section I – Exclusions includes three additional exclusions, among others: the “Ordinance or Law,” “Acts or
       Decisions,” and “Consequential Losses” exclusions. See ECF No. 12-4. While Defendants partially rely on
       these exclusions, it is unnecessary to decide their application for reasons stated in Section III.B.2., infra.
4      Insurance Services Office is the industry trade group that drafts form policies for the American liability
       insurance market.
5      Plaintiff's response brief indicates that Plaintiff could “resume use of its property” after an amendment to the
       Order on May 28, 2020. ECF No. 16 at PageID.309.
6      As mentioned previously, the coverage offered under each section is “subject to the provisions of Section I
       – Property.” ECF No. 1 at PageID.63.
7      Plaintiff does argue that it stated “tangible damage” by cursory reference to one paragraph in the complaint,
       but for reasons stated below, this argument is rejected. ECF No. 16 at PageID.302.
8      Of course, the fact that a word can be defined in more than one way does not make the relevant term
       ambiguous. “Most, if not all, words are defined in a variety of ways in each particular dictionary, as well as
       being defined differently in different dictionaries...[The Michigan Supreme Court] refuses to ascribe ambiguity
       to words in the English language simply because dictionary publishers are obliged to define words differently
       to avoid possible plagiarism.”      Upjohn, 476 N.W.2d at 398 n. 8.
9      Plaintiff's interpretation also risks rendering the word “physical” meaningless. If “physical loss to Covered
       Property” includes the inability to use Covered Property, then it is unclear why the same meaning could not
       be conveyed by “loss to Covered Property.” Presumably, any “loss of use” would be “physical” insofar as the
       cause of the loss or the Covered Property itself has some physical existence.


                                                      EXHIBIT C-9
               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      9
           Case 4:20-cv-04340-HSG Document 28-4 Filed 09/05/20 Page 10 of 10
TUREK ENTERPRISES, INC., d/b/a ALCONA CHIROPRACTIC,..., Slip Copy (2020)
2020 WL 5258484

10
      Plaintiff's reliance on Duronio v. Merck & Co., No. 267003, 2006 WL 1628516 (Mich. Ct. App. June 13,
      2006), is misplaced. Duronio concerned a product liability statute, and its expansive definition of “damage
      to property” turned on the statutory scheme at issue and the traditional understanding of “property” as a
      collection of common law rights.          Duronio, 2006 WL 1628516 at *3. By contrast, Covered Property is a
      well-defined term referring to buildings and personal property used in the insured's business. ECF No. 12-4
      at PageID.171.
11    Plaintiff argues that even if it fails to state a claim, the complaint should survive because discovery is likely
      to show “that a substantial percentage of State Farm policies do not have a virus exclusion, that certain
      policyholders subject to the Order had reported direct Covid-19 contamination and were denied coverage
      anyways, or that certain class policyholders subject to the Order also sustained other, yet unknown types
      of property damage.” ECF No. 16 at PageID.306-07. Plaintiff seems to state the rule backwards. A Rule
      12(b)(6) motion ensures that “before proceeding to discovery, a complaint [alleges] facts suggestive of illegal
      conduct.”       Twombly, 550 U.S. at 563 n. 8 (emphasis added). Other putative class members are free to
      bring their own action against Defendants.
12    Plaintiff's insistence that the Virus Exclusion be strictly construed against Defendants is similarly ineffective.
      While “[e]xclusionary clauses in insurance policies are strictly construed in favor of the insured,” “[c]lear and
      specific exclusions must be given effect.”       Auto-Owners Ins. Co. v. Churchman, 489 N.W.2d 431, 434
      (Mich. 1992). “It is impossible to hold an insurance company liable for a risk it did not assume.” Id.
13    Plaintiff alleges that because Defendants misrepresented the nature of the Virus Exclusion to insurance
      regulators, the exclusion is void as against public policy. ECF No. 1 at PageID.5. Defendants contend that the
      misrepresentation allegations are contradicted by the ISO circular, which provides, in conspicuous formatting,
      “This filing introduces [the Virus Exclusion,] which states that there is no coverage for loss or damage caused
      by or resulting from any virus, bacterium or other microorganism that induces or is capable of inducing physical
      distress, illness or disease.” ECF No. 1 at PageID.88. Accepting Plaintiff's allegations as true, Plaintiff has
      not offered any authority for voiding the exclusion, nor has it alleged that it was fraudulently induced into
      entering the Policy. See ECF No. 1.
14    Plaintiff also alleges that Defendants and other insurers are summarily denying claims for bad faith financial
      reasons. ECF No. 1 at PageID.19–20. Such allegations do not alter the plain meaning of the Policy, and
      Plaintiff has not since elaborated on these allegations.
15    Accordingly, Defendant's argument that imposing liability despite the Virus Exclusion would be
      unconstitutional is not reached. ECF No. 12 at PageID.138.
16    In comparison to the other issues, the parties have minimally briefed the application of the additional
      exclusions. Across the parties’ combined 57 pages of briefing (excluding exhibits), the three additional
      exclusions receive about 7 pages. Most of this space is spent discussing the application of factually remote
      and nonbinding cases. See ECF No. 12 at PageID.149–51; ECF No. 16 at PageID.310–14.


End of Document                                          © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                                                   EXHIBIT C-10
             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        10
